Citation Nr: 0511632	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-33 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left arm 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from December 1975 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied service 
connection for a neck disorder, a left arm disorder, a right 
knee disorder, a left knee disorder, and a left shoulder 
disorder.  The same rating decision denied appellant's 
request to reopen a previously denied claim for service 
connection for a right shoulder disorder.  

Appellant separately filed a claim of service connection for 
loss of use of the upper body muscles.  The matter was 
considered in a statement of case.  In that document, 
appellant was informed that it appeared the contentions he 
was advancing seemed to be duplicates of those in the six 
issues listed herein.  He was told that if there was a claim 
for separate disablement, he should so indicate and provide 
evidence accordingly.  No such material was offered and no 
specific contentions concerning this issue has been set 
forth.  Thus, the appeal is limited to the issues set out on 
the title page.
 
Appellant requested a hearing at RO level in conjunction with 
this appeal.  Appellant reported for the scheduled hearing in 
February 2004, but he departed before the hearing was 
convened.  Appellant's VA Form 9 did not request a hearing 
before the Board.




FINDINGS OF FACT

1.  A rating decision in January 1979 denied service 
connection for a right shoulder disability, based on a 
determination that appellant's in-service shoulder injury was 
acute and transitory, with no permanent or chronic residuals.  
No shoulder separation or other abnormality was clinically 
established.  Appellant was notified of that decision.  The 
rating decision was not appealed within one year and became 
final.

2.  Evidence added to the file since January 1979 does not 
relate to unestablished facts necessary to substantiate the 
claim for residuals of a right shoulder injury, is cumulative 
and redundant to the evidence of record at the time of the 
last prior formal denial, and does not raise a reasonable 
possibility of substantiating the claim. 

3.  There is no evidence of a neck disorder, left or right 
knee disorder, left arm disorder, or left shoulder disorder 
until many years after appellant's discharge from service.  
There is no medical evidence of nexus between these claimed 
disorders and appellant's military service.

4.  Arthritis was first shown more than 1 year after 
separation from service and is not shown to be otherwise 
related to in-service event or occurrence.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final unappealed January 
1979 rating decision is not new and material; appellant's 
claim for service connection for right shoulder disability is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 38 
C.F.R. § 3.156(a) (2004).

2.  A neck disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

3.  A left arm disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

4.  A right knee disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

5.  A left knee disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

6.  A left shoulder disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

7.  Arthritis of the involved joints was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, the claim (request to reopen a 
previously denied claim for service connection, plus claims 
for service connection for five additional disorders) was 
received in October 2002; the claim was denied by rating 
decision in April 2003.  RO sent appellant duty-to-assist 
letters in October 2002 and February 2003, prior to the 
rating decision.  Neither of these two duty-to-assist letters 
expressly satisfied the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The duty-to-
assist letters, the original rating decision, and the 
Statement of the Case (SOC) in August 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and from several 
private medical providers that appellant identified as having 
potentially relevant evidence for development.  Appellant 
reported for his requested hearing before RO, but departed 
before the hearing was convened; he did not request a hearing 
before the Board.  The Board accordingly finds that VA's duty 
to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
physical examination at the time of his enlistment shows no 
musculoskeletal abnormalities prior to service other than 
moderate pes planus.  An in-service medical treatment note 
dated December 1977 shows that appellant complained of back 
pain consequent to lifting heavy boxes; the impression was 
minor back strain.  A medical treatment note dated March 1978 
cites recurrent pain in the right shoulder and difficulty 
lifting, consequent to a reported injury while playing 
football in basic training; there was some palpable 
tenderness over the right acromioclavicle (AC) joint, but 
otherwise the examination was entirely normal.  X-rays taken 
the same day showed AC separation with stress films.  A 
subsequent treatment note in March 1978 showed that appellant 
complained of an intermittent ache and slight pain sleeping 
on his shoulder, consequent to a separated right shoulder two 
years previously; X-ray showed acromioclavicular (AC) 
separation with healed bone chip on the lateral end of the 
clavicle.  In November 1978, appellant filled out a Report of 
Medical History in preparation for his discharge physical 
examination; appellant listed a history of dislocation of his 
shoulder.  Appellant's discharge physical examination in 
November 1978 listed no disability or physical abnormality at 
the time of his separation from service.

Appellant submitted a claim for service connection for 
dislocated shoulder in December 1978.  RO issued a rating 
decision in January 1979 denying service connection, based on 
a determination that service medical records showed that the 
in-service injury was acute and transitory in nature, with no 
permanent or chronic residuals.  Appellant was notified of 
the decision, but did not appeal the decision within one 
year, and the decision accordingly became final.

Appellant had a VA X-ray of the left knee in November 1992; 
the interpreter's impression was mild changes of degenerative 
joint disease.  The right knee had a similar appearance.

A VA clinical note dated August 2000 shows that appellant 
presented with pain in the upper back and shoulders 
consequent to a recent motor vehicle accident.

Appellant had a VA X-ray of the clavicle in August 2000.  The 
interpreter noted that appellant had been involved in a motor 
vehicle accident and was currently having pain over the chest 
and clavicle.  The interpreter's impression was a small 
amount of degenerative change in the AC joints, bilaterally, 
with no evidence of recent fractures.

Appellant submitted a claim for service connection for neck, 
shoulder, and arm injuries in August 2000.  RO responded by 
sending appellant a letter in August 2000 that stated the 
claim for service connection for right shoulder injury could 
not be reopened unless new and material evidence was received 
in support.

Appellant was examined at the VA Primary Care Clinic in 
September 2000.  Appellant complained of pain in the left 
shoulder, beginning consequent to a motor vehicle accident in 
August 2000.  He also stated that he had lacerated the 
tendons in his right wrist in 1992, and that he had "bad 
ankles" after severe sprains in the past.  Appellant 
declined physical examination of the neck, shoulders, and 
left upper extremity, due to reported pain.  Appellant 
reported that his left shoulder had been dislocated in the 
motor vehicle accident, and that he had been informed that he 
had arthritis of the knees, cervical spine, and right elbow.

A letter from Carolina Spine Institute dated November 2000 
shows that appellant had many subjective complaints of pain 
in the neck, left shoulder, trapezius, and left arm.  
Appellant stated that he had a motor vehicle accident in 
August 2000 and had no previous history of similar injury.  
Physical examination and X-rays were essentially normal.  
Diagnosis was persistent paracervical pain.  

Appellant had a private X-ray of the right shoulder in 
November 2000.  Moderate angular deformity at the distal 
right clavicle was consistent with old right clavicle 
fracture.  Moderate hypertrophic AC joint degenerative 
changes were noted, right more prominent than left.  No AC 
joint separation was noted.

The file contains a letter from Dr. S.D.B., a civilian 
chiropractor, dated November 2000.  Dr. S.D.B. examined 
appellant for injuries consequent to the motor vehicle 
accident in August 2000.  Appellant reported having been in 
another motor vehicle accident earlier that year, and he 
reported right knee difficulty since 1991, but no other 
significant history.  Appellant's current complaints were 
neck pain, left shoulder pain, and upper back pain.  
Appellant was observed to guard the left arm and to avoid 
rotating the head.  Range of motion of the cervical spine was 
painfully restricted on left rotation and right lateral 
flexion and extension, and otherwise normal.  Ranges of 
motion of the dorsolumbar spine were normal.  Comparative 
shoulder range of motion was grossly restricted only upon 
performance of abduction and external rotation.  Diagnoses 
were as follows.  (1) Cervicothoracic sprain/strain 
superimposed over preexisting degenerative joint disease.  
(2) Sprain/strain of the AC joint.  (3) Traumatically induced 
thoracic outlet syndrome.

Appellant had a private magnetic resonance imaging (MRI) 
examination of the left shoulder in January 2001.  The 
interpreter's impression was moderate left shoulder 
degenerative changes and possible tendonitis.  A private X-
ray of the left shoulder in January 2001 showed no acute bony 
injury or dislocation.

Appellant had a private MRI of the right shoulder in January 
2001, which demonstrated moderate degenerative changes and 
hypotrophic AC joint changes.    

Appellant had a private MRI of the cervical spine in February 
2001.  The interpreter's impression was posterior rightward 
osteophytes at C5-C6 with accompanying disc bulge.  A 
subsequent letter from Carolina Spine Center in May 2001 
discussed this MRI and categorized it as essentially normal.

RO issued a rating decision in March 2001 that denied 
appellant's request to reopen his claim for right shoulder 
separation, based on a finding that new and material evidence 
had not been received.   The evidence reviewed for this 
determination consisted of service medical record and VA 
treatment records from 1992 to 2000.

A note from Carolina Spine Institute dated April 2001 records 
that the physician who had treated appellant had serious 
reservations about the veracity of appellant's complaints; 
the physician strongly suspected that there were secondary 
gain issues with the case.

A VA X-ray of the left shoulder in May 2001 was essentially 
negative.

The file contains a South Carolina Workers Compensation claim 
dated June 2001 (received by VA in June 2003).  The claim 
asserts that appellant had a work-related motor vehicle 
accident in August 2000 in which his back, both arms, and 
left leg were injured.  The claim also asserts that appellant 
had an injury prior to August 2000, specifically, a military-
related injury to the right shoulder dating from 1970.

Appellant submitted a letter in July 2001 stating that he 
injured his right shoulder by falling off a truck and 
striking his shoulder onto a concrete pavement.  The letter 
asserts that appellant experienced progressively worsening 
shoulder pain since his discharge, and was currently unable 
to use the shoulder for a prolonged time without having pain 
in the entire arm.

A VA clinical note dated October 2001 shows that appellant 
complained of neck pain and bilateral shoulder pain incurred 
in 1978 but aggravated by his motor vehicle accident in 2000.  
Appellant described his pain as 9 on a 10-point scale, 
located over the middle back, and bilateral shoulders (right 
worse than left), with arm elevation difficult.  Appellant 
guarded his right shoulder, making physical examination 
difficult.  X-ray of the right shoulder showed that AC head 
distance was within normal limits and humeral head contours 
were unremarkable, although degenerative changes involved the 
AC joint.  X-ray of the cervical spine showed that disc 
spaces were relatively preserved, some anterior osteophytes 
were identified, alignment was satisfactory, and mild 
degenerative changes involved the uncovertebral joints at 
lower cervical levels.  The impression was strong possibility 
of bilateral AC bursitis, with pain magnification a strong 
possibility.

In a VA clinical note dated December 2001, appellant 
complained of pain in both shoulders (worse in the left) 
since the motor vehicle accident the previous year.  
Appellant also complained of difficulty using the left arm, 
and pain in the upper back and shoulder blade areas.  
Assessment was chronic pain in the shoulders and back.

A VA Urgent Care Clinic noted dated December 2001 shows that 
appellant complained of chronic pain in the upper back and 
shoulders.  The examining nurse noted that appellant refused 
to lift his arms for examination, but when appellant was 
distracted he appeared to be able to move his arms freely in 
all directions.

A VA chest X-ray in December 2001 showed degenerative changes 
in the thoracic spine.

A VA Urgent Care Clinic noted dated March 2002 shows that 
appellant complained of increased pain in the left arm and 
shoulder, with new pain and swelling in the left hand and 
wrist.  Appellant was uncooperative with the physician and 
departed without complete examination.  X-rays of the left 
shoulder, left wrist, and left forearm showed no evidence of 
acute injury.  

A VA Urgent Care Clinic note dated May 2002 shows that 
appellant complained of constant shoulder ache consequent to 
the motor vehicle accident two years previously.
  
A VA Mental Health Clinic note dated August 2002 shows that 
appellant complained of neck and shoulder pain, which he 
contended originated in the military and were subsequently 
aggravated by a motor vehicle accident.

In October 2002, appellant submitted a request to reopen his 
claim for neck injury, arm injury, and knee condition, and 
also to add a new claim of bilateral shoulder pain as 
secondary to neck pain with radiculopathy.

RO issued a rating decision in April 2003 that denied service 
connection for neck condition, left arm injury, right knee 
condition, left knee condition, and left shoulder condition.  
The same rating decision denied appellant's request to reopen 
a claim for service connection for right shoulder disability.

Appellant's service representative submitted a Written Brief 
Presentation in September 2004 that contends the original 
denial of service connection for right shoulder disability in 
January 1979 was erroneous because appellant had demonstrated 
continuity of symptoms sufficient for service connection to 
have been granted.  The Written Brief also argues that all 
the other claimed disabilities can reasonably be considered 
to be secondary to the in-service right shoulder injury.

III.  Analysis

New and Material Evidence

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 7 Vet. 
App. 167, 171 (1996).  The Board will accordingly begin by 
adjudicating the sufficiency of the new evidence received.  
If new and material evidence is presented or secured to a 
disallowed claim the Board can reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Otherwise, the Board's inquiry must end.

For claims to reopen received on August 29, 2001, and 
thereafter, "new evidence" means existing evidence not 
previously submitted to agency decisionmakers.  "Material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004). 

Newly presented evidence need not be probative of all the 
elements required to award the claim, but need only be 
probative in regard to each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Evidence of record in regard to the right shoulder disability 
at the time of the last final denial of the claim consisted 
of service medical records.  Evidence added to the file 
thereafter consists of VA outpatient treatment records from 
1992 to 2002, treatment records from Carolina Spine 
Institute, treatment records from Dr. S.D.B., and a report to 
the South Carolina Worker Compensation Commission.

The Board finds that the above evidence is "new" in that it 
was not before the RO at the time of the last final 
adjudication of the claim in January 1979.  However, the 
testimony is not "material" in that nothing therein tends 
to show that appellant's in-service right shoulder injury 
(the fact of which is not in dispute) caused a chronic or 
recurrent disability, which is the reason for the last final 
denial.  The new evidence tends to show that appellant has a 
current disability, but also tends to show that the said 
current disability is consequent to a motor vehicle accident 
in August 2000 and would therefore not raise a reasonable 
possibility of substantiating the claim. 

In sum, while the additional medical and lay evidence is 
"new" in the sense that that it previously was not before 
agency adjudicators, it is not "material" for purposes of 
reopening the claim, and the application must be denied.  

The Board notes at this point that appellant's service 
representative has argued that the original rating decision 
was wrongly decided on the merits.  However, absent receipt 
of new and material evidence the Board does not have 
jurisdiction to review the merits of the claim.  Appellant 
has not raised an argument of "clear and unmistakable 
error" in regard to the original decision, so that issue is 
not before the Board.
 
Entitlement to Service Connection - General

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or 
defect, rather than the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448.  "Current disability" 
means a disability shown by competent medical evidence to 
exist at the time of service connection.  Chelte v. Brown, 10 
Vet. App. 268 (1997).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

An injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis, and, where an 
opinion is used to link the current disability to a cause 
during service, the competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

Entitlement to Service Connection for a Neck Disorder

Application of the Hickson analysis to the evidence of record 
does not establish entitlement to service connection for a 
neck (or cervical spine) disorder.  The record contains 
clinical evidence of complaints of neck/cervical spine pain 
after August 2000, but there is no diagnosed disability, so 
the first part of the Hickson analysis is not satisfied in 
regard to this claimed disability.  There is no indication in 
the service medical record of an injury to the neck or 
cervical spine in service, and alternatively no objective lay 
evidence of such an injury, so the second part of the Hickson 
analysis is not satisfied.  Finally, there is no medical 
evidence of a nexus between appellant's claimed current 
neck/cervical spine disorder and his military service, so the 
third part of the Hickson analysis is not satisfied in regard 
to this claimed disability.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the first 
mention in the file of any neck pain was appellant's claim 
for service connection in August 2000; the Board notes that 
this is more than 20 years after appellant's discharge, and 
also immediately after he injured his neck/cervical spine in 
an automobile accident.  The Board finds that this passage of 
years is actual evidence against a claim of service 
connection.

Entitlement to Service Connection for a Left Arm Injury

Application of the Hickson analysis to the evidence of record 
does not establish entitlement to service connection for a 
left arm injury.  The record contains clinical evidence of 
complaints of left arm pain and weakness after August 2000, 
but there is no diagnosed disability, so the first part of 
the Hickson analysis is not satisfied in regard to this 
claimed disability.  There is no indication in the service 
medical record of an injury to the left arm in service, and 
alternatively no objective lay evidence of such an injury, so 
the second part of the Hickson analysis is not satisfied.  
Finally, there is no medical evidence of a nexus between 
appellant's claimed current left arm disorder and his 
military service, so the third part of the Hickson analysis 
is not satisfied in regard to this claimed disability.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the first 
mention in the file of any left arm disorder was appellant's 
claim for service connection in August 2000; the Board notes 
that this is more than 20 years after appellant's discharge, 
and also immediately after he injured his left arm in an 
automobile accident.  The Board finds that this passage of 
years is actual evidence against a claim of service 
connection.

Entitlement to Service Connection for a Bilateral Knee 
Disorder

Application of the Hickson analysis to the evidence of record 
does not establish entitlement to service connection for a 
bilateral knee disorder.  The record contains a VA X-ray in 
November 1992 that provided an impression of degenerative 
joint disease of both knees, so the first part of the Hickson 
analysis is satisfied in regard to this claimed disability.  
However, there is no indication in the service medical record 
of an injury to either knee in service, and alternatively no 
objective lay evidence of such an injury, so the second part 
of the Hickson analysis is not satisfied.  Finally, there is 
no medical evidence of a nexus between appellant's claimed 
current left or right knee disorder and his military service, 
so the third part of the Hickson analysis is not satisfied in 
regard to this claimed disability.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the first 
mention in the file of any left or right knee disorder was in 
1992; the Board notes that this is 14 years after appellant's 
discharge.  The Board finds that this passage of years is 
actual evidence against a claim of service connection.

Entitlement to Service connection for a Left Shoulder 
Disorder

Appellant contends that he currently has a left shoulder 
disorder that is secondary to his neck disorder.  Since 
appellant does not have a service-connected neck disorder, 
there is no basis for assigning secondary service connection.  
The Board will accordingly consider the merits of a claim of 
direct service connection.
 
Application of the Hickson analysis to the evidence of record 
does not establish entitlement to direct service connection 
for a left shoulder disorder.  The record contains a private 
MRI in January 2001 that provided an impression of 
degenerative changes and possible tendonitis, so the first 
part of the Hickson analysis is satisfied in regard to this 
claimed disability.  However, there is no indication in the 
service medical record of an injury to the left shoulder in 
service, and alternatively no objective lay evidence of such 
an injury, so the second part of the Hickson analysis is not 
satisfied.  Finally, there is no medical evidence of a nexus 
between appellant's claimed current left shoulder disorder 
and his military service, so the third part of the Hickson 
analysis is not satisfied in regard to this claimed 
disability.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the first 
mention in the file of any left arm disorder was appellant's 
claim for service connection in August 2000; the Board notes 
that this is more than 20 years after appellant's discharge, 
and also immediately after he injured his left shoulder in an 
automobile accident.  The Board finds that this passage of 
years is actual evidence against a claim of service 
connection.

Entitlement to Service connection for arthritis

Finally, there is x-ray evidence that some of the joints 
discussed above have arthritic changes.  Service connection 
may be presumed for arthritis where it is present to 
compensable degree within 1 year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Review of the record fails to reveal evidence of arthritic 
changes in service.  There is recent evidence of arthritis in 
some of the joints at issue.  There is no evidence however 
that the arthritis was present within 1 year following 
separation from service.  Moreover, there is nothing to 
suggest that the arthritis is clinically related to any in-
service occurrence or result.  Thus, there is no basis for 
granting service connection for the joints affected.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
right shoulder disorder is denied.  Service connection is 
denied for neck disorder, left and right knee disorder, left 
arm disorder, and left shoulder disorder.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


